Case 3:19-cr-00117-CWR-FKB Document 3 Filed 06/25/19 Page 1 of 2

SOUTHERN DISTRICT OF MISSISSIPP]

|

   
    

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

- ARTHUR JOHNSTON
UNITED STATES OF AMERICA = un}
v. cRIMINALNO. SIG ch [17 CWR- FRE

ENRIQUE EDUARDO GARZON-GUILLERMO — 21 U.S.C. § 841(a)(1)

The Grand Jury charges:
COUNT |
On or about March 28, 2018, in Hinds County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, ENRIQUE EDUARDO GARZON-
GUILLERMO, aided and abetted by others known and unknown to the Grand Jury, did
knowingly and intentionally possess with intent to distribute 500 grams or more of a mixture or
substance containing a detectable amount of methamphetamine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and
Title 18, United States Code, Section 2.
COUNT 2
On or about March 28, 2018, in Hinds County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, ENRIQUE EDUARDO GARZON-
GUILLERMO, aided and abetted by others known and unknown to the Grand Jury, did
knowingly and intentionally possess with intent to distribute 1 kilogram or more of heroin, a
Schedule I controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and 841(b)(1)(A) and Title 18, United States Code, Section 2.

Case 3:20-mj-00055-DCK Document1 Filed 02/21/20 Page 1 of 2
Case 3:19-cr-00117-CWR-FKB Document 3 Filed 06/25/19 Page 2 of 2

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant,
ENRIQUE EDUARDO GARZON-GUILLERMO, shall forfeit to the United States all property
involved in or traceable to property involved in the offenses, including but not limited to all
proceeds obtained directly or indirectly from the offenses, and all property used to facilitate the
offenses.

Further, if any property described above, as a result of any act or omission of the
defendants: a) cannot be located upon the exercise of due diligence; b) has been transferred or
sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of the Court:
d) has been substantially diminished in value; or e) has been commingled with other property,
which cannot be divided without difficulty, then it is the intent of the United States to seek a
judgment of forfeiture of any other property of said defendant up to the value of the property
described in this notice or any bill of particulars supporting it.

All pursuant to Title 21, United States Code, Section 853.

i nul bl Vier Jf, Lr

A TRUE BILL: Mie RST, JR. |
United 7 tates Attorney -

S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was f returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this the 15 day of 2019,

C84 Oncor

UNITED STATES MAGISTRATE JUDGE

Case 3:20-mj-00055-DCK Document1 Filed 02/21/20 Page 2 of 2
